DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/18/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-11 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 9, “A computer-readable medium that stores a program…" (See line 1) fails to specify the term “non-transitory” prior to “A computer-readable medium…”, therefore, the definition does not exclude the possibility of a signal as one type of “computer-readable medium”. A "computer-readable medium” is defined in the Applicant’s Specification at paragraphs [0203], “Other Embodiments Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a'non-transitory computer readable storage medium’) to perform the functions of one or more of the above described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like., however, the claim itself does not specify the term “non-transitory”, therefore, the definition again, does not exclude the possibility of a signal as one type of media.  Hence, the broadest reasonable interpretation of a claim drawn to a “computer-readable medium” includes forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media. See Subject Matter Eligibility of Computer Readable Medium, Jan. 26, 2010.  The Applicant’s specification does not limit “a computer-readable medium” to non-transitory embodiments, and therefore, “a computer-readable medium” of claim 9 is broad enough to cover both transitory and non-transitory embodiments. As a result, the claim is not eligible subject matter. It is recommended to amend the claim by adding the limitation/term "non-transitory" prior to "computer-readable medium" in order for the claim to cover only the statutory embodiments and avoid a rejection under 35 U.S.C. § 101.

Allowable Subject Matter
8.	Claim 10 is allowed.

9.	Referring to claim(s) 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, 
[a creation unit that sets the type of the print medium and the type of the decoration processing for each page and creating, by referring to the first table, a print job in which the output profile of a page for which the decoration processing is set; and
a transmitting unit that transmits the print job to the printing apparatus, and the printing apparatus comprising:
a storage that stores a second table that associates a type of a print medium with an output profile; and
a processor that performs, for each page included in the print job, color conversion using an output profile for a page for which an output profile is set in the print job, and performing color conversion using an output profile associated with the type of the print medium set for the page by referring to the second table for a page for which the output profile is not set in the print job, and for executing printing.].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (US PAT. No. 7,677,821 B2).

	Referring to Claim 1, Kinoshita teaches a printing apparatus (See Kinoshita, Fig. 1, Printing System 100) comprising:
a storage (See Kinoshita, Information Storage Section 610) that stores a table that associates a type of a print medium with an output profile (See Kinoshita, Col. 6 lines 47-54 and Col. 7 lines 31-35, The information storage section 610 stores two pieces of print information of a print job in a memory 680 with respect to front and back sides of multiple types of paper in a correspondence table format, See Correspondence Table 1000 shown in Fig.5. When new information about output profiles or expansion/contraction rates are entered, the information storage section 610 updates the correspondence table in the memory 680 and stores the newly entered output profiles in the memory 680.); and
a processor that performs (See Kinoshita, Fig. 2, CPU 111, Col. 5 lines 1-3, The RIP device 100 shown in FIG. 1 is constituted of a computer which is equipped with a CPU), for each page included in a print job, color conversion using an output profile for a page for which an output profile is set in the print job and color conversion using an output profile associated with the type of the print medium set for the page (See Kinoshita, Col. 10 lines 30-50, The color conversion section 650 performs a color conversion process on the image data passed in sequence from the image input section 620, based on the output profile corresponding to the paper surface on which each image from the image data will be printed and passes the image data after the color conversion to the RIP section 660. In step S103, the color conversion section 650 determines the output profile. Specifically, the color conversion section 650 searches a correspondence table--such as the one shown in FIG. 5--stored in the memory 680 using the paper surface information (about the front side of a certain type of paper, in step S103) passed by the paper surface determination section 640 and printer type information passed by the output condition setting section 630. By searching the correspondence table, the color conversion section 650 finds the name of the output profile which corresponds to the paper surface (the front side of a certain type of paper) indicated by the information passed from the paper surface determination section 640 and the printer type indicated by the information passed from the output condition setting section 630. Then, the color conversion section 650 reads the output profile of the retrieved name out of the memory 680.) by referring to the table for a page for which an output profile is not set in the print job, and for executing printing (See Col. 8 lines 65-67 and Col. 9 lines 1-6, in cases where printing is not specified for the paper on which the image on the present page will be printed, the image on the present page is determined to be printed on the front side of the same/a different type of paper as/from the paper on which the image on the previous page is printed.).

	Referring to Claim 2, Kinoshita teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein 
the table further includes association between the type of the print medium, a type of decoration processing, and the output profile (See Kinoshita, Fig. 5, Correspondence Table 1000, Col. 6 lines 55-67 and Col. 7 lines 1-28, In Fig. 5 correspondence table 1000 has entry areas for multiple types of paper, such as an entry area 700 for coated paper from company A and entry area 800 for plain paper from company B, paper surface condition fields 721 and 731 for conditions of paper surfaces such as coated and color conversion information field groups 722 and 732 for the output profile which defines correspondence between image data and image colors on each of multiple types of printer.), and 
for a page included in the print job, if the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, the processor refers to the table, and performs color conversion using an output profile associated with the type of the print medium and the type of the decoration processing set for the page (See Kinoshita, Col. 8 lines 35-48 and Col. 9 lines 1-6, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6, output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660. Also, the output condition setting section passes identification information used to identify the destination printer of raster data out of the printer information to the output control section 670.).

	Referring to Claim 3, Kinoshita teaches the apparatus according to claim 2 (See Kinoshita, Fig. 1, Printing System 100), wherein for the page included in the print job for which the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, if an output profile associated with the type of the print medium and the type of the decoration processing does not exist in the table, the processor performs color conversion using an output profile associated with the type of the print medium (See Kinoshita, Col. 8 lines 35-48 and Col. 9 lines 1-6, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6, output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660. Also, the output condition setting section passes identification information used to identify the destination printer of raster data out of the printer information to the output control section 670.).

	Referring to Claim 4, Kinoshita teaches the apparatus according to claim 3 (See Kinoshita, Fig. 1, Printing System 100), wherein for the page included in the print job for which the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, if an output profile associated with the type of the print medium does not exist in the table, the processor performs color conversion using a predetermined output profile (See Kinoshita, Col. 12 lines 22-34 and claim 1,  separate from the conversion into raster data, the processing section according to the present invention may perform image processing, including the color conversion process and correction process, before or after the conversion into raster data. Thus, the present invention includes predetermined image processing settings of the output profile settings associated with the color conversion processing as stored in the storage section.).

	Referring to Claim 5, Kinoshita teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein for a page included in the print job, if a type of the print medium is not set in the print job, and an output profile is not set in the print job, the processor performs color conversion using a predetermined output profile (See Kinoshita, Col. 8 lines 65-67 and Col. 9 lines 1-5, in cases where the image on the previous page is printed on the back side, where the image on the present page is printed on a different type of paper from a paper for the previous page, or where duplex printing is not specified for the paper on which the image on the present page will be printed, the image on the present page is determined to be printed on the front side of the same/a different type of paper as/from the paper on which the image on the previous page is printed as specified from the output profile).

	Referring to Claim 6, Kinoshita teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein 
the output profile associated with the type of the print medium and the type of decoration processing are set in the print job (See Kinoshita, Col. 8 lines 18-23, the output condition setting section 630 prepares printer information including identification information used to identify the selected printer, the type of the printer, and information about the paper to be used on the print job), and 
if the decoration processing is set for an object of the page included in the print job, the processor performs color conversion for the object using the output profile associated with the type of the print medium and the type of the decoration processing of the page (See Kinoshita, Col. 8 lines 35-48, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6 output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660.).

	Referring to Claim 7, Kinoshita teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein the processor selects the type of the print medium and the output profile associated with the type of the print medium, and storing the selected type of the print medium in the table in association with the selected output profile (See Kinoshita, Col. 7 lines 21-28, Output profiles for various types of paper, printer, and ink as well as expansion/contraction rates of paper are entered in the information storage section 610 in FIG. 4 by an operator through an input operation of the RIP device 100 (see FIGS. 1 and 2). The information storage section 610 creates a correspondence table such as shown in FIG. 5 using the names for the output profiles and values themselves for the expansion/contraction rates and stores the table in the memory 680.).

	Referring to Claim 8, Kinoshita teaches the apparatus according to claim 7 (See Kinoshita, Fig. 1, Printing System 100), wherein the processor further selects the type of decoration processing and further stores the selected type of the decoration processing in the table in association with the selected type of the print medium and the selected output profile (See Kinoshita, Col. 7 lines 21-31, through an input operation of the RIP device 100 (see FIGS. 1 and 2) Output profiles for various types of paper, printer, and ink as well as expansion/contraction rates of paper are selected in the information storage section 610 in FIG. 4 by an operator. The information storage section 610 creates a correspondence table such as shown in FIG. 5 using the names for the output profiles and values themselves for the expansion/contraction rates and stores the table in the memory 680. The output profiles themselves whose names are contained in the table are stored in the memory 680 together with the correspondence table).

	Referring to Claim 9, arguments analogous to claim 1 are applicable.  The computer-readable medium is explicitly/inherently taught as evidenced by (See Kinoshita, Fig. 2, CPU 111, RAM 112, HDD 113, Drive 114, CD ROM 115, Col. 5 lines 20-28, FIG. 2 is a diagram showing a hardware configuration of a computer which constitutes a RIP device. The hardware configuration diagram shows a CPU (central processing unit) 111, RAM 112, HDD (hard disk drive) 113, MO drive 114, CD-ROM drive 115, and communications board 116, all of which are interconnected via a bus 110.) and various memories stored therein.

	Referring to Claim 11, Kinoshita teaches an information processing apparatus for creating a print job, comprising:
a storage (See Kinoshita, Information Storage Section 610 that stores a table that associates a type of a print medium, a type of decoration processing, and an output profile (See Kinoshita, Col. 6 lines 47-54 and Col. 7 lines 31-35, The information storage section 610 stores two pieces of print information of a print job in a memory 680 with respect to front and back sides of multiple types of paper in a correspondence table format, See Correspondence Table 1000 shown in Fig.5. When new information about output profiles or expansion/contraction rates are entered, the information storage section 610 updates the correspondence table in the memory 680 and stores the newly entered output profiles in the memory 680.);
at least one memory (See Kinoshita, FIG. 2, CD-ROM 105) that stores at least one program (See Kinoshita, Col. 5 lines 54-60, In FIG. 2, the CD-ROM 105 is a storage medium for use to store the image processing program.); and
at least one processor (See Kinoshita, Fig. 2, CPU 111), the at least one program causing the at least one processor to function as (See Kinoshita, Fig. 2, Col. 5 lines 44-47, When the image processing program installed on the hard disk 120 is started, the image processing program is loaded onto a RAM 112 from the hard disk 120 and executed by the CPU 111.):
a creation unit (See Kinoshita, Fig. 4,Output Condition Setting Section 630) that sets the type of the print medium and the type of the decoration processing for each page and creating, by referring to the first table, a print job in which the output profile of a page for which the decoration processing is set (See Kinoshita, Col. 8 lines 24-32, the output condition setting section 630 creates a condition table which defines output conditions for the job in a table format, based on the design information and printer information about the specified printer. As an example of the condition table, FIG. 7 shows the condition table 900 containing output conditions of a paper type and print specifications which specify duplex printing on A4 size coated paper from company A for page 1 to page N-1, and simplex printing on A4 size plain paper from company B for page N.); and
a transmitting unit (See Kinoshita, Fig. 4, Output Control Section 670) that transmits the print job to the printing apparatus (See Kinoshita, Col. 11 lines 42-48, the output control section 670 transmits the raster data passed by the RIP section 660 to the destination printer indicated by the identification information passed from the output condition setting section 630 for printing on the paper surface indicated by the information passed by the RIP section 660.).

Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. (US PG. Pub. 2013/0038886 A1) discloses a printing system of the present invention includes: a generating unit which performs a rasterizing process to print data while performing a color conversion process by applying a multi-dimensional lookup table for calibration, which is for matching a color of the image to be printed by a printing unit by combining base colors to a target color and for keeping the color of the image consistent, to generate image data; a storage unit which stores the image data; a calibration unit which applies a first one-dimensional lookup table for calibration to calibrate the color information of the image data at a first round of printing the image, and applies a second one-dimensional lookup table for calibration newer than the first one-dimensional lookup table for calibration to calibrate the color information of the image data at a second round of newly printing the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677